Title: To Thomas Jefferson from David Bailie Warden, 25 March 1821
From: Warden, David Bailie
To: Jefferson, Thomas


            Dear Sir,
            
              Paris,
              25 march. 21.
            
          Your letter of the 26th of December last reached me through our Legation about a fortnight since, and I have the pleasure of sending you the inclosed reply to parts of it from M. Botta, and the Book sellers De Bure. Your Parisian friends regret to hear of the weak state of your health, and hope for the prolongation of a life so useful not only to the United States but to Europe—Your prediction is already verified. The spirit of Independence has burst forth in different parts of Italy, and will sooner or later extend itself to other Countries. England afraid of the growing pains of Russia, and displeased with Austria for the exclusion of English manufactures from her dominion, now manifests herself in favor of the Neapolitons. by advocating principles in direct opposition to those which she has supported during the last twenty years. The Holy alliance is consequently dissolved, and each Sovereign furnished with new materials, will struggle for independence or for Conquest.I send you a file of the Courier, the last nos of which will give you some idea of the present situation of france. 2o Tableau Bibliographique des enemyes en leur genres qui sont form en France pendant Nomini 1820 3o Projet pour Montreforce du Balayage si berestau pour lu Rione EncyclopediqueI pray you to present my respects to Mr & Mrs Randolph. I am glad to find that he is governor of Virginia. I am, dear Sir, with great respect,Your ever devoted
            
          D. B. Warden